17‐2304‐cv 
     Kim v. State Farm Fire & Cas. Ins. Co. 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                 
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 5th day of October, two thousand eighteen. 
 4    
 5         PRESENT:  PIERRE N. LEVAL, 
 6                          GERARD E. LYNCH, 
 7                          CHRISTOPHER F. DRONEY, 
 8                                  Circuit Judges.   
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          
11         GEUNG‐HO KIM AND JAE KIM, 
12          
13                                          Plaintiffs‐Appellants, 
14                                   
15                                  v.                                         No. 17‐2304‐cv 
16                                                                                 
17         STATE FARM FIRE AND CASUALTY 
18         INSURANCE COMPANY, 
19          
20                                          Defendant‐Appellee. 
21                  
22         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
23          
24         FOR APPELLANTS:                                   JEFFREY R. LINDEQUIST, Law Office of 
25                                                           Michael D. Parker, Springfield, MA.   
26                                           
27         FOR APPELLEES:                                    DOUGLAS W. DUNHAM, (Guyon H. 
28                                                           Knight, on the brief), Quinn Emanuel 
 1                                                     Urquhart & Sullivan, LLP, New 
 2                                                     York, NY; DANIEL P. SCAPELLATI 
 3                                                     (Carl R. Ficks, Jr., on the brief), 
 4                                                     Halloran & Sage LLP, Hartford, CT. 
 5           
 6          Appeal from a judgment of the United States District Court for the District 

 7   of  Connecticut  (Vanessa  L.  Bryant,  Judge).  UPON  DUE  CONSIDERATION,  it  is 

 8   ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court 

 9   is AFFIRMED. 

10          Plaintiff‐Appellants Geung‐Ho Kim and Jae Kim (“the Kims”) appeal from 

11   the  district  court’s  grant  of  summary  judgment  in  favor  of  Defendant‐Appellee 

12   State Farm Fire and Casualty Insurance Company (“State Farm”) with respect to 

13   their claim for breach of contract, which arises from State Farm’s denial of their 

14   insurance claim.1  We assume the parties’ familiarity with the underlying facts, the 

15   procedural history of the case, and the issues on appeal. 

16          We review de novo a district courtʹs grant of summary judgment. “It is well‐

17   settled  that  this  court  may  affirm  on  any  grounds  for  which  there  is  a  record 


     1   The Kims also appeal the district court’s dismissal of their claims for breach of the 
     implied covenant of good faith and fair dealing and for violations of the Connecticut 
     Unfair Insurance Practices Act and Unfair Trade Practices Act. These claims are 
     premised on finding a breach of contract. Because we affirm the grant of summary 
     judgment with respect to the claim for breach of contract, we need not separately 
     review the district court’s dismissal of these claims. 
      
                                                    2 
      
 1   sufficient to permit conclusions of law, including grounds no[t] relied upon by the 

 2   district court.” Mitchell v. City of New York, 841 F.3d 72, 77 (2d Cir. 2016) (internal 

 3   quotation marks and citation omitted). 

 4         The  Connecticut  Supreme  Court  requires  that  “provisions  in  insurance 

 5   contracts  must  be  construed  as  laymen  would  understand  [them]  and  not 

 6   according to the interpretation of sophisticated underwriters . . . .”    Vt. Mut. Ins. 

 7   Co. v. Walukiewicz, 966 A.2d 672, 678 (Conn. 2009) (internal quotation marks and 

 8   citation omitted). “[T]he policyholderʹs expectations should be protected as long 

 9   as they are objectively reasonable from the laymanʹs point of view.” Id. The words 

10   of an insurance policy must be given “their natural and ordinary meaning,” and 

11   “any ambiguity in the terms [must be construed] in favor of the insured.” Conn. 

12   Ins. Guar. Ass’n v. Fontaine, 900 A.2d 18, 22 (Conn. 2006) (internal quotation marks 

13   and citation omitted). 

14         The  Kims’  insurance  policy  with  State  Farm  (the  “Policy”)  explicitly 

15   excludes  coverage  for  the  collapse  of  an  insured  dwelling  that  was  caused  by 

16   foundation  concrete  cracking  because  of  the  use  of  defective  materials  in  the 

17   construction. Because the Policy explicitly excludes the Kims’ claim, the disputed 

18   language is not ambiguous. 
                                  
                                                3 
      
 1         The Policy “insure[s] for accidental direct physical loss to the property . . . 

 2   except as provided in SECTION I — LOSSES NOT INSURED.” Section I expressly 

 3   excludes certain losses as follows: 

 4                 1. We do not insure for any loss to [a “dwelling”] which 
 5                 consists  of,  or  is  directly  and  immediately  caused  by, 
 6                 one  or  more  of  the  perils  listed  in  items  a.  through  n. 
 7                 below, regardless of whether the loss occurs suddenly 
 8                 or gradually, involves isolated or widespread damage, 
 9                 arises  from  natural  or  external  forces,  or  occurs  as  a 
10                 result of any combination of these:   
11                  
12                           .  .  .  l.  settling,  cracking,  shrinking,  bulging,  or 
13                           expansion of pavements, patios, foundation, walls, 
14                           floors, roofs or ceilings . . . . 
15                  
16                 3.  We  do  not  insure  under  any  coverage  for  any  loss 
17                 consisting  of  one  or  more  of  the  items  below.  .  .  .  b. 
18                 defect, weakness, inadequacy, fault or unsoundness in: 
19                 .  .  .  (3)  materials  used  in  construction  or  repair  .  .  .  . 
20                 (emphasis added). App’x 28‐29.   
21          
22         The Policy’s section on “Losses Not Insured” concludes with the following 

23   clause: 

24               “However, we do insure for any resulting loss from [the 
25               listed  exclusions]  unless  the  resulting  loss  itself  is  a 
26               Loss  Not  Insured  by  this  Section.”  (emphasis  added). 
27               App’x 29   
28                
29         For the Kims’ claim for collapse to be covered under the Policy, both of the 
      
                                                     4 
      
 1   following must be true. First, a collapse that occurs as an eventual consequence of 

 2   the expressly excluded conditions of “cracking” or “defect . . . in . . . materials used 

 3   in  construction”  must  be  a  “resulting  loss”  from  an  excluded  condition,  as  that 

 4   term is used in the concluding clause. See Policy (“However, we do insure for any 

 5   resulting loss from [the listed exclusions] . . . .”). Second, such a collapse, even if 

 6   qualifying  for  coverage  as  a  “resulting  loss,”  must  not  be  excluded  by  the 

 7   remainder of the clause, which reads, “unless the resulting loss itself is a Loss Not 

 8   Insured by this Section.” Id. We find that even assuming, arguendo, the collapse is 

 9   a resulting loss, it is expressly excluded as a “Loss Not Insured by this Section.” 

10          Section I(1) of the Policy excludes any loss that “is directly and immediately 

11   caused by” cracking, “regardless of whether the loss occurs suddenly or gradually, 

12   involves isolated or widespread damage, arises from natural or external forces, or 

13   occurs  as  a  result  of  any  combination  of  [the  excluded  losses].”  App’x  27.  We 

14   conclude that the collapse was “directly and immediately caused by” the cracking, 

15   as there was no other intervening cause.   

16          The  best  argument  favoring  the  Kims  is  that  their  collapse  was  not 

17   “immediately” caused by cracking, because it occurred only gradually over time. 

18   The argument to the contrary is that the Policy goes on to say that a loss “directly 
      
                                                  5 
      
 1   and immediately caused by” cracking is excluded “regardless of whether the loss 

 2   occurs suddenly or gradually.” The Kims argue that the exclusion’s requirement 

 3   that  the  collapse  occur  “immediately”  and  the  provision  that  such  collapse  is 

 4   excluded  “regardless  of  whether  the  loss  occurs  suddenly  or  gradually”  are 

 5   internally  inconsistent,  that  the  Policy  is  therefore  ambiguous,  and  accordingly 

 6   that it must be construed in favor of the insured. Fontaine, 900 A.2d at 22. 

 7         We disagree. There is neither contradiction nor ambiguity. As defined by 

 8   Webster’s  Third  New  International  Dictionary  1129  (1986),  “immediate”  has 

 9   several meanings. Definition 1(a) of immediate says, “acting or being without the 

10   intervention  of  another  object,  cause,  or  agency:  DIRECT,  PROXIMATE.” 

11   Applying this meaning to the Policy’s use of “immediate,” there is no doubt that 

12   the  collapse  was  “immediately”  caused  by  the  cracking,  as  there  was  no  other 

13   intervening  cause.  It  is  true  that  definition  3(a)  says,  “occurring,  acting,  or 

14   accomplished without loss of time: made or done at once . . . .” If the Policy were 

15   reasonably susceptible to this interpretation of “immediate,” it would indeed favor 

16   the insured. But the Policy makes clear that the meaning argued by the Kims is not 

17   a  reasonable  reading  of  the  term  in  this  context:  The  very  same  sentence  that 

18   specifies 
                the  requirement  of  “immedia[cy]”  also  specifies  that  the  collapse  is 
                                                 6 
      
 1   excluded  whether  it  occurs  “suddenly  or  gradually.”  Thus,  the  dictionary 

 2   definition that favors the insured cannot reasonably be considered the intended 

 3   meaning of the word; instead, the only reasonable interpretation of “immediate” 

 4   is the alternative dictionary definition that unambiguously excludes the loss and 

 5   is consistent with other language in the Policy. While a genuine ambiguity would 

 6   favor the insured, the lay reader is not entitled to disregard immediately adjacent 

 7   clarifying language that makes clear that an alternative interpretation favoring the 

 8   insured is not the meaning of the Policy. A lay reader could not reasonably rely on 

 9   the  expectation  that  a  gradual  resulting  collapse  is  taken  out  of  the  exclusion’s 

10   scope by the “immediately” requirement, when the same sentence specifies that 

11   gradual resulting collapse is excluded. 


12          We have considered the Kims’ remaining arguments and conclude that they 

13   are without merit. For the foregoing reasons, the judgment of the District Court is 

14   AFFIRMED. 


15                                                      FOR THE COURT:
16                                                      Catherine O’Hagan Wolfe, Clerk of Court




      
                                                   7